DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 24, 2022 has been entered. Applicant's amendments/remarks have been fully considered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Karen Henckel on June 13, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes:

Claim 9 (Currently Amended) A wind farm comprising: 
a plurality of wind power installations;
a wind farm grid coupled to the plurality of wind power installations; and
a wind farm controller configured to:
	receive a fault bit;
	in response to receiving the fault bit, deactivate all external setpoint value specifications except from a grid operator; and
	activate a closed-loop fault case control.

Allowable Subject Matter
3.	Claims 1-18 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-8, 17 and 18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…receiving a fault bit at the wind farm controller; deactivating external setpoint value specifications at the wind farm controller, apart from setpoint value specifications received from the grid operator, after receiving the fault bit; and activating a closed-loop fault case control implemented in the wind farm controller after successful deactivation of the external setpoint value specifications.” as set forth in the claims.

Claims 9-16 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a wind farm controller configured to: receive a fault bit; in response to receiving the fault bit, deactivate all external setpoint value specifications except setpoint value specifications received from a grid operator; and activate a closed-loop fault case control.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849